Citation Nr: 9927187	
Decision Date: 09/22/99    Archive Date: 10/05/99

DOCKET NO.  96-26 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the veteran's claim for service connection for 
hypertension.


REPRESENTATION

Appellant represented by:	Corwin G. Muse, Jr., Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Jeffers, Associate Counsel


INTRODUCTION

The veteran served on active duty in the United States Army 
from August 1971 to February 1973.  He also had many years of 
service in the United States Army Reserves.

The Jackson, Mississippi, Department of Veterans Affairs (VA) 
Regional Office (RO) previously denied service connection for 
hypertension by rating decision issued in February 1987.  The 
veteran was informed of the denial and given a copy of his 
appellate rights by letter from the RO, dated March 4, 1987.  
The veteran did not initiate an appeal.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 1996 determination of the Jackson VARO, 
which found that new and material had not been submitted to 
reopen the veteran's claim for service connection for 
hypertension.  The veteran filed a timely notice of 
disagreement. The denial was confirmed and continued by 
rating decision and statement of the case issued in June 
1996.  Later that month, the RO received his VA Form 9, 
Appeal to Board, at which time the veteran requested a 
hearing before a Member of the Board at the local RO.  In 
lieu thereof, the veteran testified at a Videoconference 
hearing conducted by the undersigned in April 1998.  In July 
1998, the Board upheld the RO's denial of the veteran's 
claim.  The veteran filed a timely appeal to the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court").

In September 1998, the General Counsel for the Department of 
Veterans Affairs filed an uncontested Joint Motion for 
Remand.  The motion included a request to the Court to vacate 
the Board's decision and to remand the issue for 
readjudication.  The Court granted the Joint Motion, vacating 
and remanding the case to the Board.

In the July 1998 Board decision, it was noted that the 
veteran had asserted that he should be service connected for 
a psychiatric disability, service connection for which was 
also denied in the February 1987 rating decision.  Inasmuch 
as the evidence of record does not reflect whether or not 
action has been taken upon this claim, the issue of whether 
new and material evidence has been submitted to reopen a 
claim of service connection for a psychiatric disorder is 
again referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The RO denied service connection for hypertension by 
rating decision issued in February 1987.  The veteran did not 
initiate an appeal, and the decision became final.

2.  The evidence added to the record subsequent to the 
February 1987 decision of the RO, and pertaining to the 
veteran's hypertension claim, consists of VA treatment 
records and his Videoconference hearing testimony.

3.  Evidence submitted since the February 1987 rating 
decision, when viewed in the context of the entire record, is 
cumulative and redundant and is not probative and does not 
bear directly and substantially upon the issue at hand.


CONCLUSION OF LAW

1. The February 1987 RO decision, which denied service 
connection for hypertension, is final.  38 U.S.C.A. §§ 7105 
(West 1991); 38 C.F.R. § 3.104 (1998).

2.  Additional evidence received since the RO denied 
entitlement to service connection for hypertension in 
February 1987 is not new and material, and accordingly, the 
claim is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
1991); 38 C.F.R. § 3.156(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Prior, unappealed RO decisions are final and may not be 
reopened absent the submission of new and material evidence 
warranting revision of the previous decision.  38 U.S.C.A 
§§ 5108, 7105 (West 1991); 38 C.F.R. §§ 3.156(a), 3.160(d), 
20.200, 20.302 (1998).  If new and material evidence is 
presented or secured with respect to the claim, the Secretary 
shall reopen the claim and review the former disposition.  
See 38 U.S.C. § 5108 (West 1991).  The U.S. Court of Appeals 
for the Federal Circuit (Federal Circuit) has specifically 
held that the Board may not consider a previously and finally 
disallowed claim unless new and material evidence is 
presented, and that before the Board may reopen such a claim, 
it must so find.  See Barnett v. Brown, 83 F. 3d 1380, 1383 
(Fed. Cir. 1996).

In the case of Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 
1998), the Federal Circuit held that in Colvin v. Derwinski, 
1 Vet. App. 171, 174 (1991), the Court impermissibly ignored 
the definition of "material evidence" adopted by VA under 38 
C.F.R. § 3.156(a) as a reasonable interpretation of an 
otherwise ambiguous statutory term (found under 38 U.S.C. § 
5108) and, without sufficient justification or explanation, 
rewrote the statute to incorporate the definition of 
materiality from an altogether different government benefits 
scheme.  Pursuant to the holding in Hodge, the legal hurdle 
adopted in Colvin and related cases, see e.g. Sklar v. Brown, 
5 Vet. App. 140, 145 (1993), Robinette v. Brown, 8 Vet. App. 
69 (1995) and Evans v. Brown, 9 Vet. App. 273 (1996), that 
required reopening of claim on the basis of "a reasonable 
possibility that the new evidence, when viewed in the context 
of all the evidence, both new and old, would change the 
outcome" of the case was declared invalid.  Thus, the Federal 
Circuit held in Hodge that the legal standard that remains 
valid was that contemplated under 38 C.F.R. § 3.156(a) that 
requires that in order for new evidence to be material, the 
new evidence should "bear[ ] directly and substantially upon 
the specific matter under consideration . . . [and must be] 
so significant that it must be considered in order to fairly 
decide the merits of the claim."

In Elkins v. West, 12 Vet. App. 209 (1999), the Court held 
that the two-step process set out in Manio, for reopening 
claims became a three-step process under the Federal 
Circuit's holding in Hodge, and is in effect a less 
restrictive standard based on the language of 38 C.F.R. 
3.156(a).  The Court held in Elkins that now the Secretary 
must first determine whether new and material evidence has 
been presented under 38 C.F.R. § 3.156(a); second, if new and 
material evidence has been presented, immediately upon 
reopening the claim, the Secretary must determine whether, 
based upon all the evidence and presuming its credibility, 
the claim as reopened is well grounded pursuant to 38 U.S.C. 
§ 5107(a); and third, if the claim is well grounded, the 
Secretary may evaluate the merits after ensuring the duty to 
assist under 38 U.S.C. § 5107(b) has been fulfilled.

The Court further added that the Federal Circuit in Hodge 
effectively "decoupled" the relationship between 
determinations of well-groundedness and of new and material 
evidence by overruling the reasonable-possibility-of-a- 
change-in-outcome prong established by Colvin.  There is no 
duty to assist in the absence of a well-grounded claim.  Epps 
v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997) cert. denied, 
sub nom. Epps v. West, 118 S.Ct. 2348 (1998).  See also 
Winters v. West, 12 Vet. App. 203 (1999).

Accordingly, the Board will consider whether new and material 
evidence has been submitted in accord with the holding in 
Hodge, supra.  No prejudice to the veteran is exercised by 
the Board's appellate disposition herein because the more 
flexible Hodge standard accords the appellant a less 
stringent "new and material" evidence threshold to overcome.  
Cf. Bernard v. Brown, 4 Vet. App. 384 (1993); see also Fossie 
v. West, 12 Vet. App. 1 (1998).

The Board further observes that the Court has provided 
instruction in determining which evidence is to be considered 
as newly presented for purposes of deciding whether to reopen 
a claim.  In Evans v. Brown, 9 Vet. App. 273 (1996), the 
Court explained that in order to reopen a previously and 
finally disallowed claim (whether decided by the Board or an 
RO), there must be new and material evidence presented or 
secured since the time that the claim was finally disallowed 
on any basis, not only since the time that the claim was last 
disallowed on the merits.

Applying the Court's instruction to the instant case, it is 
again noted that the veteran's hypertension claim was last 
considered by the RO in the February 1987 determination.  
Therefore, the Board's analysis of the evidence submitted for 
the purpose of reopening this claim must include a review of 
all of the evidence submitted subsequent to the February 1987 
RO determination.

The evidence of record at the time that the RO last 
considered this issue in 1987 will be briefly summarized 
below.  The veteran's service medical records (SMRs) had an 
essentially normal clinical evaluation, save 3rd degree pes 
planus, on enlistment examination in June 1971.  His blood 
pressure was noted to be 134/86. No other disqualifying 
defects or communicable diseases were noted on physical 
inspections in July and August of 1971.  There was no mention 
of the presence of hypertension during the veteran's period 
of active duty service.  Moreover, the veteran denied now 
having or ever having had high or low blood pressure on 
Report of Medical History for separation examination purposes 
in February 1973.  The accompanying Report of Medical 
Examination showed a normal clinical evaluation save a 2-
centimeter scar on the veteran's left cheek.  His blood 
pressure was noted to be 120/90.

The veteran's Reserve medical records show that he indicated 
that he did not know whether he had ever had or now had high 
or low blood pressure on Report of Medical History for 
enlistment examination purposes in April 1976.  The 
accompanying Report of Medical Examination showed a normal 
clinical evaluation, save the scar on his left cheek.  His 
blood pressure was noted to be 120/84.  There was also no 
mention of the presence of hypertension during his USAR 
service.  On Report of Medical History in July 1980, the 
veteran once again denied having ever had or now having high 
or low blood pressure.  The accompanying Report of Medical 
Examination also showed a normal clinical evaluation.  
However, the veteran was apparently not deemed fit for duty 
due to his mental disorder.  His blood pressure was noted to 
be 140/80.

In September 1986, the veteran submitted copies of private 
treatment records developed in 1985 and 1986 which show that 
he was treated on occasion for hypertension.  On clinical 
evaluation in November 1985, the veteran gave a history of 
hypertension since 1971 and being on and off medication until 
5 years ago.  It was further noted that the veteran was now 
on regular medication.

The veteran was afforded VA general medical examination in 
November 1986, at which time he submitted copies of 
additional private treatment records showing treatment for 
hypertension in 1986.  On examination of the cardiovascular 
system he had blood pressure readings of: 130/88 sitting; 
134/90 in the recumbent position; 130/88 standing; 150/80 
sitting after exercise and 130/86 2-minutes after exercise.  
The diagnoses included essential hypertension.

The evidence submitted since the February 1987 denial of 
service connection by the RO included copies of treatment 
records developed between March 1976 and August 1995 from the 
VA Medical Center in Jackson, Mississippi (VAMC-Jackson).  
Although a diagnosis of essential hypertension was not 
indicated until 1979, the Board observes that the veteran 
did, in fact, have a hypertensive blood pressure reading of 
154/110 on clinical evaluation in March 1976.

In September 1995, the veteran indicated that he had received 
treatment at the North Chicago, Illinois, VA Medical Center 
(VAMC-North Chicago) in June 1973.  In December 1995, the RO 
sent a VA Form 10-7131, Exchange of Beneficiary Information 
and Request for Administrative and Adjudicative Action to 
VAMC-Chicago.  In April 1996, VAMC-Chicago indicated that all 
treatment records pertaining to the veteran were sent to 
VAMC-Jackson in June 1980.  In late-April 1996, an electronic 
request was sent to VAMC-Jackson requesting any and all 
treatment records pertaining to the veteran between January 
1973 and March 1974.  Subsequently, VAMC-Jackson indicated 
that there were no records for the dates requested and that 
the veteran's records began in 1976.

The veteran also testified at a Videoconference hearing 
before the undersigned in April 1998, at which time he stated 
that he was first diagnosed with hypertension when he got out 
of service.  He explained that he went to apply for a job, 
and they gave him a physical which revealed that he had 
severe high blood pressure.  They told him to come back in a 
few days.  When he did so, it was indicated that his pressure 
was still too high, and that he needed to go to the doctor 
and have it checked out.  Accordingly, he went to VAMC-North 
Chicago in June 1973, at which time treatment for the disease 
began.  The veteran contended that he was treated at VAMC-
North Chicago until 1980, when he moved to Jackson, 
Mississippi.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  
Where a veteran has served for 90 days or more during a 
period of war or peacetime service after December 31, 1946, 
and hypertension becomes manifest to a degree of 10 percent 
within one year from the date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1112, 1133 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(1998).

Generally, to establish service connection there must be 
medical evidence of a current disability, see Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992); medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. 
Cir. 1996) (table); see also Epps v. Gober, 126 F.3d 1464, 
1468 (Fed. Cir. 1997) (expressly adopting definition of well-
grounded claim set forth in Caluza, supra), petition for 
cert. filed, No. 97- 7373 (Jan. 5, 1998); Heuer v. Brown, 7 
Vet. App. 379 (1995); Grottveit v. Brown, 5 Vet. App. 91 
(1993).  Positive medical evidence of a nexus may be 
rebutted, in an appropriate case, by medical evidence that 
demonstrates the significance of a lack of continuity of 
symptomatology.  Rose v. West, 11 Vet. App. 169, 171-72 
(1998).  An alternative method, under 38 C.F.R. § 3.303(b) 
(1998), is that there may be a "chronic" disease which 
manifests and is identified as such in service and the same 
condition currently exists; or if a disease manifests itself 
during service but is not identified until later and there is 
a showing of post-service continuity of symptoms and medical 
evidence relates the symptoms to the current condition.  
Rose, supra (citing Savage v. Gober, 10 Vet. App. 488, 495-98 
(1997)).

After a review of the record, the Board finds that the 
veteran has not submitted new and material evidence to reopen 
this claim.  In this regard, the Board notes that the 
treatment records submitted by the veteran do not show that 
the veteran manifested a chronic hypertensive disability 
during active service or to a degree of 10 percent within one 
year after discharge therefrom.  Indeed, the evidence added 
to the record since the 1987 rating decision only shows a 
hypertensive reading in 1976, 3 years after service, with 
essential hypertension first diagnosed in 1979.  This 
evidence does not relate his current hypertension to service, 
either directly or by presumption, nor does the additional 
evidence include any competent medical opinion which would 
establish such a relationship to service.  The history given 
by the veteran of such is not rendered competent medical 
evidence merely because it was recorded in the medical 
records.  Although the veteran asserts that he was treated at 
a VA facility in 1973 for hypertension, the medical records 
do not show such treatment, and he cannot meet his burden of 
submitting probative evidence by relying upon lay statements 
as to medical matters for which, under the Court's case law, 
lay observation is not competent.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Layno v. Brown, 6 Vet. App. 465, 470 
(1994).  Therefore, although the veteran's statements 
represent evidence of continuity of symptomatology, they are 
not competent evidence of a nexus between the veteran's 
current disability and active duty service and are not 
sufficient to reopen his service connection claim.  See 
Savage v. Gober, 10 Vet. App. 488, 495 (1997).  The evidence 
presented since the February 1987 RO decision does not bear 
directly and substantially upon the issue of whether the 
veteran's hypertension began in service or was manifest toa 
compensable degree within one year of service discharge, and 
it is not so significant that it must be considered for a 
fair decision.  

In view of the foregoing, the Board concludes that new and 
material evidence has not been received with regard to the 
veteran's claim for service connection for hypertension, and 
the February 1987 decision of the RO remains final.  38 
U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. § 3.156(a) 
(1998).

As the foregoing explains the need for competent evidence 
demonstrating that his hypertensive disability was incurred 
or aggravated during active service or manifest to a degree 
of 10 percent within one year after discharge therefrom, the 
Board views its discussion as sufficient to inform the 
veteran of the elements necessary to complete his application 
to reopen his claim for service connection for this 
disability.  Graves v. Brown, 8 Vet. App. 522, 524 (1996).  
Finally, because the veteran has not fulfilled his threshold 
burden of submitting new and material evidence to reopen his 
finally disallowed claim, the benefit-of-the-doubt doctrine 
may not be applied in this case.  Annoni v. Brown, 5 Vet. 
App. 463, 467 (1993).


ORDER

New and material evidence not having been submitted to reopen 
the veteran's claim for service connection for hypertension, 
the benefit sought on appeal is denied.



		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals



 

